 MINNESOTA MINING & MFG. CO275Minnesota Mining & Manufacturing CompanyandOil,ChemicalandAtomicWorkers InternationalUnion,AFL-CIO anditsLocals 6-75 and6-418.Case 18-CA-2443October 23, 1968DECISION AND ORDEROn November 16, 1967, Trial Examiner FrederickU.Reel issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the excep-tions, brief, and the entire record in this case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'August 10, presents the question whether an employer,normally under a duty to bargain with a union as therepresentative of employees in a certain unit, may lawfullyrefuse to meet in bargaining negotiations if that union insistson including among its representatives persons who alsorepresent other unions recognized by the employer as therepresentative of other employees in other bargaining unitsThe day following the issuance of the complaint, counselfor the Regional Director instituted proceedings in the UnitedStates District Court for the District of Minnesota, seeking aninjunction against Respondent pursuant to Section 10(j) of theAct The injunction proceeding was heard before Judge Nevilleof that court on August 22 and 23, 1967 Judge Nevillerendered his decision granting the injunction on September 5,and the Respondent promptly took an appeal to the UnitedStates Court of Appeals for the Eighth Circuit, which onNovember 2 reversed the decision of the District Court butwithout passing on the substantive issue recited above 2Meanwhile, on September 12, the parties stipulated that theywould waive a further hearing, and that the instant case couldbe decided by a Trial Examiner upon the charge and pleadingsfiled in this case and upon the testimony, exhibits, andmaterial from depositions received in evidence before JudgeNevilleHaving been duly designated as the Trial Examiner herein,and upon my consideration of the pleadings, and of the recordbefore Judge Neville, and of the briefs filed with me byGeneral Counsel and counsel for Respondent, I make thefollowingORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Minnesota Mining &Manufacturing Company, St. Paul, Minnesota, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order.MEMBERJENKINS,dissenting-For the reasonsset forthinmy dissenting opinioninGeneralElectric Company,173 NLRB No. 46, Iwould dismissthe complaintherein.1The Respondent's request for oral argument is denied, as therecord,including the exceptions and supporting brief, adequatelypresents the issues and the positions of the parties.2In the absence of any evidence that the bargaining was notconfined at all times totheOCAW unitslocated at St Paul andHastings,we need not reach the issue of coalition bargaining raised bythe Respondent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U REEL, Trial Examiner: This case, initiatedby a charge filed July 10, 1967,' anda complaint issued173 NLRB No. 47FINDINGS OF FACT3ITHE BUSINESS OF THE COMPANY AND THE LABORORGANIZATIONS INVOLVEDRespondent, herein called the Company or 3M, is aDelaware corporation with plants at St. Paul and at Hastings,Minnesota, and at various other places throughout the UnitedStates, where it is engaged in the manufacture and interstatedistribution of tape, abrasives, and various other products TheCompany annually ships from its St. Paul and also from itsHastings plants in excess of $50,000 worth of products topointsoutside the State, and is admittedly an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act. The Charging Party, herein called OCAW or theUnion, is an international labor organization and two of itslocals, of which one (Local 6-75) is the statutory bargainingrepresentative of the Company's production and maintenanceemployees at its St Paul plant, and the other (Local 6-418)occupies a similar role at the Hastings plant.'Unless otherwise noted, all dates herein refer to the year 1967.2 The Court of Appeals stated, "We intimate no opinion as to theultimate merits of this controversy,"but also observed that "In vacatingthe district court's temporary injunction we do not quarrel with itsdetermination that there is `reasonable cause' to believe that [Respon-dent] has violated Section 8(a)(1) and (5)."3 The facts are not in dispute. In these findings, therefore, I drawheavily upon those formulated by Judge Neville, and to a large extentcopy his verbatim In minor respects I have modified his language toaccommodate certain objections noted by Respondent in its brief tome. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDIITHE UNFAIR LABOR PRACTICEA The Rupture of Negotiations in July1BackgroundThe Company has approximately 70 plants or businesslocations throughout the United States It has collective-bargaining agreements or labor contracts with some 55 localunions which are variously affiliated with 20 to 25 differentInternational unions The OCAW represents employees at eightof 3M's plants. Included in this number is the plant at St. Paul,Minnesota, employing approximately 2,450 employees, andthe plant at Hastings, Minnesota, referred to as the Chemoliteplant, employing approximately 850 employees.In the past, the labor contracts for these two plants have tosome extent, and particularly as to certain major cost items,been negotiated jointly, though each plant has a separatewritten collective-bargaining agreement with the appropriatelocal. Both of these agreements expired on August 27, 1967.None of the other labor contracts at other 3M plants expiresimultaneously, nor are any now open for bargaining orextension2The correspondence between the partiesIn June 1967, the locals here involved concluded to opennegotiations for their contracts in the manner and as providedby the contract terms. There followed a letter dated June 23,1967, from one of the locals to 3M advising that the presentcontract was terminated "for the purpose of Negotiation ofAdditionalBenefitspertaining toWages,Hours,WorkingConditions, and Conditions of Employment " The lettercontained the following paragraphWe also wish to inform you that our Negotiating Committeefor the forthcoming Negotiations will at times includecertainMembers or Officers of other Labor Organizations.These individuals, when they participate in our Negotia-tions, will be part of our Bargaining Committee, and will beNegotiating only for our Bargaining UnitWe have beenadvised that we have the Legal Right to include suchpersons on our Negotiating Committee. If you have anyobjections to their participation, please letme knowimmediately so that we can attempt to come to someunderstanding about this matter before the NegotiationscommenceIn earlier years, the two locals had directed a request to 3Mfor additional union persons at the bargaining conferences butsuch had been refused 4 In 1962 three or four representativesof other unions were present in the hotel which housed thenegotiation meetings, but conferred only at recess or overnightwith the locals' bargaining committee, and did not actually sitin the room while bargaining and negotiations were takingplaceFollowing the union letter of June 23, the Director of4In prior years,each of the two local unions had been representedby a negotiating committee of nine composed of four officersand fivepersons elected from the membership plus a representative or represen-tatives fromtheOCAWInternationalAt times a member of theIndustrial Union Departmentof the AFL-CIO (I.U.D ),Mr. Stephen J.Harris, also has sat and met with the negotiating committees,particu-larly in discussions with 3M concerning pensions.3M has not raised, anddoes not now raise, any objections to such persons joining the localIndustrial Relations for 3M replied to the Union by letter onJuly 10, 1967, and stated in part as followsIn accordance with our recent telephone conversations, weare prepared to meet under the same conditions as in thepast at any time which is mutually convenient to work outa new agreement for St Paul and ChemoliteIn the interim, on June 27 and again on July 7, the Director ofIndustrial Relations orally informed union representatives that3M would not negotiate or bargain with a committee whichincluded officers or members of other unions Accordingly onJuly 10, the Union filed the charge initiating this proceeding.3.The meeting of July 14, 1967Matters culminated on July 14 when, at an arrangedmeeting, the two locals (contrary to what 3M understood to bea prior committment), brought into the negotiating meetingafter it had progressed for some little time two men from other3M plants, specifically a member of the Allied IndustrialWorkers employed at 3M's American Lava Plant, Chattanooga,Tennessee, and a member of the United Glass and CeramicWorkers,withwhom 3M has a contract at its Bristol,Pennsylvania, plant. Plans apparently were for the attendanceof a third man, a member of the Federation of Grain Millers,the Union representing the employees at Bedford Park, Illinois,but due to circumstances which are the subject of a separatecontroversy, he was not present Almost immediately uponthisoccurrence, 3M negotiators, headed by the Director ofIndustrial Relations, left the meeting.B The Conflicting Contentions as to the Unions PurposeUnion Representative Bristow testified that these represent-atives,members or officers of other labor unions, were to haveno vote on the question of acceptance or rejection of 3Mproposals and would be present in an advisory capacity andsolely to negotiate for the two local unions involved. Hefurther stated that the Company frequently compared currentcontract suggestions with what the 3M labor contracts andconditions were at other plants in the United States, in someinstances presenting prepared charts to illustrate situationsexisting in other of its plants. Bristow stated that the unionnegotiating committee wanted some persons present from oneor some of the other plants to verify any such statements andgenerally to consult and advise based on familiarity with theirown contracts and situations.5Similarly, in a deposition received in evidence, FrankMazurkiewicz, president of the OCAW local at the St Paulplant, testifiedwith respect to the representatives of otherlabor organizations-Q And were they to be a part of the OCAW negotiatingcommittee?A. No They wouldn't be a part of the negotiatingcomittee; they would just be there to observe They wouldnot have any voice or vote. They would be there just forassistanceon the basis that they have been in otherMinnesota Mining negotiations If there was things to beunions' negotiationcommittee. Counsel for 3M alsostated in opencourt that it had no objection to experts in any particularfield sitting inat negotiations,to discuss such subjectsas safetyconditions, incentiveplans, pensions,insurance, etc. It does strenuouslyobject, however, tothe presenceof union officers or members from union locals with whichit has contracts at other ofits plants.5I rejectthe Company'schallengeto Judge Neville'sfindings,paraphrasedor copiedin this paragraph. MINNESOTA MINING & MFG. CO277said to us that were not accurate as far as they couldremember at their negotiations they would more or lessrelate this information to us.Q When you say they are not a part of the bargainingcommittee, by that do you mean they wouldn't have theright to control the settlement by voting on it?A. That's right They have no voice whatsoeverQ Are they here to assist anyone other than the St. Pauland Hastings locals?A. NoQ Are they here to bargain for anyone other than theSt. Paul and Hastings locals?A No 6Similarly, Dale Eggars, vice president of the OCAW local ofthe Hastings plant, testified in a depositionQ I want to make sure the record is clear as to just whatthe status of these representatives from other unions wouldbeWould they have any direct vote on whether to acceptor reject a company proposal?A NoQ Has your union made any commitment or agreementto these other unions that you will not agree to anyparticular terms without their approval?A Absolutely notThe Company asserts that the purpose of the OCAW is toengage in "coordinated bargaining," a step toward ultimatenationwide, or multiplant bargaining, looking toward the timewhen one union committee can sit down at one table with 3Mand draw one contract covering the workers at all of its plantsIn support of this contention, 3M introduced in evidence someexcerpts from a publication known as the Collective BargainingNewsletter, a publication of the Industrial Union DepartmentAFL-CIO, dated as indicated below and reading in part asfollowsIssue of December 1965A second move in this area took place late in 1961 wheneight international unions having bargaining rights withMinnesota Mining and Manufacturing Co met under IUDsponsorship to decide on techniques for approaching thecompany on a national pension plan. The union with thelargestmembership was the Oil, Chemical and AtomicWorkersThe unions met with the company, which agreed towork out a pattern settlement for the workers at its OCAWplants at St. Paul and Hastings, Minn. Representatives ofother unions involved served on a steering committee whichadvised the negotiators and concurred in the final settle-ment. The negotiated pattern was then offered to the otherunions as their contracts expired In 1964 this was extendedto new insurance patterns, including long-term disabilityinsurance.The objective at 3M is uniformity of expiration dates oncontracts, and complete coordinated bargaining by 1967.In some of the coordinated bargaining committees, asteering committee made up of representatives of coordinat-ing locals is established to participate in local negotiationsThe representatives of other unions, at times, have beenable to correct or contradict statements made by companyrepresentatives concerning practices in their home plantsThe ultimate goal of coordinated bargaining is to forcecompanies to negotiate major economic items on a nationallevel.Issue of February 1965, under the headings of "Coordi-nated Bargaining Helps Meet A Growing Problem," "SomeExamples of Success," and "Similar Benefits in Other Firms"At Minnesota Mining and Manufacturing the companyagreed to negotiate changes in its national pension plan (aplan which had never previously been negotiated with anyunion) for two plants of the OCAW. With the cooperationof the IUD and with representatives of 10 other interna-tional unions consulting with the negotiators, changes weresuccessfully negotiated. The changes were approved by theother union representatives before they were accepted bythe OCAWIn two cases, the IUD has been successful because of itscommittees in securing national bargaining with largecompanies.Issue of January 1967The year 1967 promises to be one of considerablecollective bargaining activity throughout the nation. Expec-tationsalsoare that coordinated collective bargainingtechniques will gain increased attention during the year.At Minnesota Mining & Manufacturing, representativesof all plants are expected to join in negotiations on apension plan for which the first negotiated improvementswere won four and a half years ago. Several major collectivebargaining agreements covering 3M employee groups alsowill come up for negotiations during the first part of theyearFurther, it appears from a charge filed with the Board'sChicago office that one Anthony Lattanzio of Bedford Park,Illinois,had intended to attend negotiations in St Paul toparticipate in "coordinated bargaining, especially concerningcompanywide pension program."Further light as to the Umon's long-range objectives isfound in the deposition of Stephen J. Harris, assistant directorof collective-bargaining services section, Industrial Union De-partment, AFL-CIOWe realized that our long term goal, because, you know, ourhope is to get the law changed to permit us to have nationalbargaining on national issues with companies like GE andWestinghouse and others which have a single pension andsingle insurance.Until the law is changed we know, unless the companyagrees to these things, we can't do it. The law is specific.Even in the Standard Oil-I mean the American Standard6At anotherpoint in his deposition Mazurkiewicz gave thefollowing testimony somewhat inconsistent with that quoted aboveQ. These representatives or their unions also have collectivebargaining agreements with 3M at other plants, isn't that true9A. TrueQ. Andtheywould have an interest in the 3M negotiationsbecause of the fact that they also have contracts,isn't that true?A True.Q So that whentheyappear during the course of the 3Mnegotiationsthey are actuallyrepresentingtheir ownlocal unionsrather thanthe oil,chemicaland atomicworkers, right9A Right 278DECISIONS OFNATIONAL LABORRELATIONS BOARDdecision it says the General Counsel admits that theCompany could not be forced into international bargainingAll right. That's the law Our hope is to get the law changedsome day.Q. Referring to a statement which appears on page 12 ofDeposition Exhibit No. 2, reading as follows, "The ultimategoal of coordinated bargaining is to force companies tonegotiatemajor economic items on a national level " Doesthat statement correctly set forth the position of the IUDrelating to the goal of coordinated bargaining?A Well, except for the word "force " I would say thattheultimate goal of coordinated bargaining is to getnationalbargainingwith corporations that are nationalcorporations on the issues which are determined nationallyby the corporation itself either by getting an agreement aswe did with American Home Products, to do it that way, orby getting the law-by convincing congress that the lawought to be changed.C DiscussionUnder settled authority a labor organization may not insiston bargaining for employees outside the certified unit(Doudsv. International Longshoremen's Association241 F 2d 278(C A 2)), but so long as it confines negotiations to terms andconditions of employment within the bargaining unit, it hasfree rein (with certain exceptions plainly not pertinent here),7in its choice of negotiatorsThe Standard Oil Co v NL.R.B.,322 F 2d 40 (C A.6); American Radiator & Standard SanitaryCorporation,155 NLRB 736, enforcement denied on othergrounds 381 F 2d 632 (C.A 6). See alsoMcLeod v. GeneralElectricCo.,257 F Supp 690 (S D N Y.), reversed on othergrounds 366 F 2d 847, cert granted on other grounds andcause remanded 385 U S 533 The fact that the negotiatorsmay take into consideration the terms of other unionagreements does not disqualify them or in any way taint thenegotiations SeeU.S. Pipe & Foundry Co. v NL.R B.,289F 2d 873 (C A 5), cert denied 370 U.S 919, where theinsistence of several unions, otherwise bargaining separately,on identical contract termination dates, was held not to violatethe Act CompareN.L R.B v Landis Tool Company,193 F 2d279 (C A. 3), where an employer was held not to have violatedhisbargainingobligationby insisting on deferring wagenegotiations with a small unit until it had reached agreementwith another union covering a large unitThe Company contends that the Union's ultimate aim is"coordinated bargaining," that is, bargaining which will em-bracemore than the single unit the Union represents, andwhich will settle terms for other units and at other plants Therecord does establish that this an ultimate objective of theUnion, and the presence of representatives of other labororganizations in the St. Paul and Hastings negotiations maywell be an opening wedge in this hoped-for development TheCompany perhaps should not be blamed for trying to keep theunion camel from sticking its nose under the tent. Butwhatever may be the Company's fears, and howsoever accurateits prognostication and its discernment of the Union's ultimate7E.g.NLRB. v. Kentucky UtilitiesCompany, 182 F.2d 810,812-814(C A 6).8 The Companyargues thatthe Unionhad violated a commitmentby bringing the additional negotiators intothe July 19meeting.aims, the Company here and now is under a duty to bargainwith the Union, and this encompasses a duty to bargain withwhatever representatives the Union chooses to send The merepossibility of future abuse (which indeed the Union disclaims),isno justification for an anticipatory refusal to bargain Inshort, the Company's position here suffers from the same fataldefect described inGeneral Electric, supra,257 F.Supp at706-707 On this record the General Counsel established thatthe Union's negotiators, including those who normally repre-sented other labor organizations, were to engage solely inbargaining on behalf of the St Paul and Hastings units TheCompany could not, therefore, lawfully refuse to negotiatewith them.'CONCLUSION OF LAWBy refusing to engage in bargaining negotiations coveringthe St Paul and Hastings plants if the Union included amongitsnegotiators' representativeswho were members of, andnormally represented, other labor organizations, the Companyengaged in an unfair labor practice affecting commerce withinthe meaning of Section 8(a)(1) and (5) and Section 2(6) and(7) of the ActTHE REMEDYIshall recommend that the Company cease and desist fromitsunfair labor practice, that it bargain with the Union uponthe latter's request notwithstanding the Union's inclusionamong its negotiators of representatives of other labor organiza-tions, and that it post appropriate noticesAccordingly, upon the foregoing findings and conclusions,and upon the entire record in this case, I recommend, pursuantto Section 10(c) of the Act, issuance of the followingORDERMinnesota Mining & Manufacturing Company, its officers,agents, successors, and assigns, shall1.Cease and desist from:(a)Refusing to bargain with the 011, Chemical andAtomic Workers International Union, AFL-CIO (or withits appropriate local), by declining to meet with the selectednegotiating committee of that Union because of thepresence of any representatives of other unions whom thatUnion has invited to attend the negotiations for the purposeof participating in the discussion and advising and con-sulting with the Union.(b) In any like or related manner interfering with theefforts of the above-named Union or its locals to bargaincollectively on behalf of the employees in the units theyrepresent.2. 'fake the following affirmative action necessary toeffectuate the policies of the Act:(a)Meet and bargam upon the request of the aboveUnion (or its appropriate local), with the selected bargain-ing committee of the Union, including any representativesof other unions whom it has invited to attend theAssuming,arguendo,that such a commitment had been made,the issuebeforeme is not what transpired at that meeting, but whether theCompany'scontinued and present insistence that such negotiators beexcluded from future meetings violates the Act MINNESOTA MINING & MFG COnegotiations for the purpose of participating in the discus-sion and advising and consulting with the Union.(b) Post at its plants in St. Paul and Hastings, Minnesota,copies of the attached notice marked "Appendix."9 Copiesof such notice on forms provided by the Regional DirectorforRegion 18, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith. 109 In the event that this Recommended Order is adopted by theBoard,the words"aDecision and Order"shall be substituted for thewords"the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order"shall be substituted for thewords "a Decision and Order."10 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "279APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order to effec-tuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL meet and bargain upon request of the Oil,Chemical and Atomic Workers International Union, AFL-CIO, with the selected bargaining committee of that Union,including any representatives of other unions whom it hasinvited to attend the negotiations for the purpose of partici-pating in the discussion and advising and consulting with it.MINNESOTA MINING & MANUFACTURING COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any othermaterial.If employees have any question concerning this notice orcompliancewith its provisions, theymay communicatedirectlywith the Board's Regional Office, 316 FederalBuilding, 110 South Fourth Street, Minneapolis, Minnesota55401, Telephone 334-2618